DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 6, 8-9, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrum et al. (U.S. Patent Application No. 2012/0222033 A1), in view of Hamid Assarpour (U.S. Patent Application No. 2014/0006757 A1), in view of Tetsuo Ido (U.S. Patent Application No. 2010/0095072 A1), and further in view of Radu Rugina (U.S. Patent Application No. 2014/0059336 A1).
6.	Regarding Claim 1, Byrum discloses At least one non-transitory computer readable medium comprising instructions, when executed, cause a logic circuit to at least: (paragraph [0037] reciting “As will be appreciated by one skilled in the art, aspects of the present invention may be embodied as a system, method or computer program product. Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system". Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon.”;
	paragraph [0016] reciting “One embodiment of a processing environment to incorporate and use one or more aspects of the present invention is described with reference to FIG. 1A. In one example, a processing environment 100 includes a processor 102 coupled to another processor 104 via a connection 106, such as a channel-to-channel adapter or any other type of suitable connection. …”  	Processor 102 corresponds to logic circuit.)
	an emulation sequence; (paragraph [0015] reciting “In accordance with an aspect of the present invention, a capability is provided to determine whether a work unit (e.g., a load module) to be executed on one processor can be offloaded and processed on another processor that is heterogeneous from the one processor. …” 	Work unit (i.e. load module) corresponds to an emulation sequence.)	save, in response to determination that the emulation sequence is to be executed, (paragraph [0024] reciting “Referring to FIG. 2, initially, a work unit is examined for selected instructions, STEP 200. In this example, the work unit is examined to determine if it has one or more types of service call and/or or program call instructions. If it does not have any type of service call or program call instructions, INQUIRY 202, then the examination is complete, and, in this example, the work unit is considered not eligible for offloading to the other processor (i.e., the offload processor). An indication may be provided as such, and/or the work unit is not offloaded.”;
	paragraph [0025] reciting “If it is determined that the work unit does have one or more types of service call or program call instructions, then a further determination is made as to whether the types of service call and/or program call instructions in the work unit are supported by the other processor, INQUIRY 204. If they are not supported, then examination is complete and the work unit is not eligible for offloading to the other processor. However, if the types of service call and program call instructions included in the work unit are supported by the other processor, then the work unit is eligible for offloading, and an indication as such is provided, STEP 206. …”  Determination is made whether offloading is eligible and necessary.)
	set an emulation request flag (paragraph [0025] reciting “… As examples, this indication includes setting an indicator (e.g., flag, return code, etc.) specifying eligibility, and/or forwarding the work unit to the offload processor with or without setting the indicator.”) to indicate, to processor circuitry separate from the logic circuit, that offloaded execution of the emulation sequence is to be executed; (paragraph [0032] reciting “… Thus, an indication is provided that the load module may be offloaded (e.g., a flag observable by processor 102 is set and/or the load module is forwarded to the offload processor for execution). If the work unit is offloaded, then the selected instructions of the workload (e.g., the service call and/or program call instructions of the work unit) are emulated by the offload processor.”  		Setting flag indicates that the offload processor is to execute the load module as the load module is then sent to the offload processor for execution.  The offload processor is separate from processor 102.)
	While not explicitly disclosed by Byrum, Assarpour discloses 	monitor the emulation request flag to determine whether the offloaded execution of the emulation sequence is complete; (paragraph [0027] reciting “At a later point in time, the thread will issue a return result instruction (RRI) to the coprocessor. This causes the thread to check the corresponding busy flag for that coprocessor in the scoreboard register. If the busy flag is cleared (the busy flag is cleared by the coprocessor when it finishes and returns the results back to the return result register) than the thread will continue with instruction execution. …”  	Therefore, Byrum modified by Assarpour, can have processor 104 modify flag of processor 102 to indicate the processing is finished and results are returned back.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Byrum with Assarpour so that the flag in Byrum is further modified so that offload processor can modify it to indicate that results are being returned back to the main processor from the offload processor.  This is a beneficial modification as it allows the processor 102 to wait to see if the flag is indeed unchecked to indicate that the execution of the emulated instruction is completed and ready to be received.  Therefore, the flag indicates whether the results are available for processor 102 to retrieve.
	While the combination of Byrum and Assarpour does not explicitly disclose, Ido discloses save, in response to determination that the emulation sequence is to be executed, source data to a shared memory; (paragraph [0005] reciting “For example, a shared memory is arranged between a main system on the main processor side, in which an application is operated, and a subsystem on the communication offload processor side. The main processor writes transfer data into the shared memory and delivers address information in a memory area, where the transfer data is written, to the communication offload processor by inter-processor communication. The communication offload processor reads the transfer data using the delivered address information and executes sending and receiving processing to an external device.”  	Data is written to shared memory for execution on offload processor side.)	and access resulting data from the shared memory. (paragraph [0005] reciting “For example, a shared memory is arranged between a main system on the main processor side, in which an application is operated, and a subsystem on the communication offload processor side. The main processor writes transfer data into the shared memory and delivers address information in a memory area, where the transfer data is written, to the communication offload processor by inter-processor communication. The communication offload processor reads the transfer data using the delivered address information and executes sending and receiving processing to an external device.”  
	Results are written to the shared memory from offload processor for main processor to access.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Byrum and Assarpour with Ido so that a shared memory is used between a main processor and offload processor to allow them to exchange instructions and retrieve finished data.  This is clearly a beneficial modification allowing the processors 102 and 104 to work together using shared memory.
	While the combination of Byrum, Assarpour, and Ido does not explicitly disclose, Rugina discloses execute an instrumented kernel, the instrumented kernel including (paragraph [0022] reciting “In the example shown in FIG. 2, processor 21 is executing a sequence of instructions, including code for booting system software 105 and code for kernel 110, which is executed after system software 105 has been booted. …”  	Instrumented kernel corresponds to kernel running the thread of Assarpour.	A kernel is executed after boot software.  A kernel is well known in the art as software that controls the entire system.  Therefore, the kernel executed processor 21 while maintain the thread of processor 102 includes emulation instructions/functions.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Byrum, Assarpour, and Ido with Rugina so that the kernel is executed.  Obviously the kernel controls the system after the boot software is executed and it will also control execution of the emulation codes of processor 102.  Therefore, it is beneficial to execute a kernel in Byrum to allow the kernel to further determine the execution of emulation instructions from processor 102 to processor 104.
7.	Regarding Claim 2, Byrum further discloses The at least one non-transitory computer readable medium of claim 1, wherein the instructions, when executed, further cause the logic circuit to prepare an emulation request, the emulation request to identify the emulation sequence to be offloaded. (paragraph [0028] reciting “… The program then checks the load module being examined and exits with a failing return code, if the load module contains any server call or program call number that is not in the supplied list. This function can be used to determine dynamically if a load module is capable of being executed on another system, which may only support a subset of service call and program call codes. In this case, if the program exits normally, it signifies that the load module contains only service call and program call instructions that are supported by the offload processor (i.e., passed in the original parameter list). Each of these examination modes is described in further detail below.”
The program, which corresponds to instructions, checks if the load module is a an emulation sequence to be offloaded to offload processor 104.)8.	Regarding Claim 6, Asssarpour further discloses The at least one non-transitory computer readable medium of claim 1, wherein the instructions, when executed, further cause the logic circuit to continue execution of the instrumented kernel based on the resulting data. (paragraph [0027] reciting “At a later point in time, the thread will issue a return result instruction (RRI) to the coprocessor. This causes the thread to check the corresponding busy flag for that coprocessor in the scoreboard register. If the busy flag is cleared (the busy flag is cleared by the coprocessor when it finishes and returns the results back to the return result register) than the thread will continue with instruction execution. If the busy flag is set, then the thread becomes idle until the busy flag is cleared. The proposed solution thus overlaps the key lookup operation with thread pipeline execution, thus not requiring additional threads to cover the lookup operation latency. The number of threads that are needed is T=n, where n is the number of pipe stages in the main execution pipeline. By removing all or a portion of the coprocessor delay, the number of threads required to fill the pipeline may be reduced thus decreasing the complexity of the processor design and reducing latency associated with packet processing.”  	
Therefore, the thread executing on the kernel for processor 102 corresponds to instrumented kernel and it will continue running once results are received from offload processor 104.  It would have been obvious to modify Byrum with Assarpour so that a thread running on the processor 102 stops to receive results from offloaded processor 104 before continuing executing the thread, thereby ensuring integrity of the instruction executions.)

9.	Regarding Claim 8, Byrum discloses An apparatus comprising: an interface; instructions in the apparatus; a logic circuit to execute the instructions to cause the logic circuit to: (paragraph [0037] reciting “As will be appreciated by one skilled in the art, aspects of the present invention may be embodied as a system, method or computer program product. Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system". Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon.”;
	paragraph [0016] reciting “One embodiment of a processing environment to incorporate and use one or more aspects of the present invention is described with reference to FIG. 1A. In one example, a processing environment 100 includes a processor 102 coupled to another processor 104 via a connection 106, such as a channel-to-channel adapter or any other type of suitable connection. …”  	Processor 102 corresponds to logic circuit.  Software is instruction, and devices connected to processor 102 are the interfaces.)
	an emulation sequence; (paragraph [0015] reciting “In accordance with an aspect of the present invention, a capability is provided to determine whether a work unit (e.g., a load module) to be executed on one processor can be offloaded and processed on another processor that is heterogeneous from the one processor. …” 	Work unit (i.e. load module) corresponds to an emulation sequence.)	save, in response to determination that the emulation sequence is to be executed, (paragraph [0024] reciting “Referring to FIG. 2, initially, a work unit is examined for selected instructions, STEP 200. In this example, the work unit is examined to determine if it has one or more types of service call and/or or program call instructions. If it does not have any type of service call or program call instructions, INQUIRY 202, then the examination is complete, and, in this example, the work unit is considered not eligible for offloading to the other processor (i.e., the offload processor). An indication may be provided as such, and/or the work unit is not offloaded.”;
	paragraph [0025] reciting “If it is determined that the work unit does have one or more types of service call or program call instructions, then a further determination is made as to whether the types of service call and/or program call instructions in the work unit are supported by the other processor, INQUIRY 204. If they are not supported, then examination is complete and the work unit is not eligible for offloading to the other processor. However, if the types of service call and program call instructions included in the work unit are supported by the other processor, then the work unit is eligible for offloading, and an indication as such is provided, STEP 206. …”  Determination is made whether offloading is eligible and necessary.)
	set an emulation request flag (paragraph [0025] reciting “… As examples, this indication includes setting an indicator (e.g., flag, return code, etc.) specifying eligibility, and/or forwarding the work unit to the offload processor with or without setting the indicator.”) to indicate, to processor circuitry separate from the logic circuit, that offloaded execution of the emulation sequence is to be executed; (paragraph [0032] reciting “… Thus, an indication is provided that the load module may be offloaded (e.g., a flag observable by processor 102 is set and/or the load module is forwarded to the offload processor for execution). If the work unit is offloaded, then the selected instructions of the workload (e.g., the service call and/or program call instructions of the work unit) are emulated by the offload processor.”  		Setting flag indicates that the offload processor is to execute the load module as the load module is then sent to the offload processor for execution.  The offload processor is separate from processor 102.)
	While not explicitly disclosed by Byrum, Assarpour discloses monitor the emulation request flag to determine whether the offloaded execution of the emulation sequence is complete; (paragraph [0027] reciting “At a later point in time, the thread will issue a return result instruction (RRI) to the coprocessor. This causes the thread to check the corresponding busy flag for that coprocessor in the scoreboard register. If the busy flag is cleared (the busy flag is cleared by the coprocessor when it finishes and returns the results back to the return result register) than the thread will continue with instruction execution. …”  	Therefore, Byrum modified by Assarpour, can have processor 104 modify flag of processor 102 to indicate the processing is finished and results are returned back.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Byrum with Assarpour so that the flag in Byrum is further modified so that offload processor can modify it to indicate that results are being returned back to the main processor from the offload processor.  This is a beneficial modification as it allows the processor 102 to wait to see if the flag is indeed unchecked to indicate that the execution of the emulated instruction is completed and ready to be received.  Therefore, the flag indicates whether the results are available for processor 102 to retrieve.
	While the combination of Byrum and Assarpour does not explicitly disclose, Ido discloses
	save, in response to determination that the emulation sequence is to be executed, source data to a shared memory; (paragraph [0005] reciting “For example, a shared memory is arranged between a main system on the main processor side, in which an application is operated, and a subsystem on the communication offload processor side. The main processor writes transfer data into the shared memory and delivers address information in a memory area, where the transfer data is written, to the communication offload processor by inter-processor communication. The communication offload processor reads the transfer data using the delivered address information and executes sending and receiving processing to an external device.”  	Data is written to shared memory for execution on offload processor side.)
	and access resulting data from the shared memory. (paragraph [0005] reciting “For example, a shared memory is arranged between a main system on the main processor side, in which an application is operated, and a subsystem on the communication offload processor side. The main processor writes transfer data into the shared memory and delivers address information in a memory area, where the transfer data is written, to the communication offload processor by inter-processor communication. The communication offload processor reads the transfer data using the delivered address information and executes sending and receiving processing to an external device.”  
	Results are written to the shared memory from offload processor for main processor to access.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Byrum and Assarpour with Ido so that a shared memory is used between a main processor and offload processor to allow them to exchange instructions and retrieve finished data.  This is clearly a beneficial modification allowing the processors 102 and 104 to work together using shared memory.
	While the combination of Byrum, Assarpour, and Ido does not explicitly disclose, Rugina discloses execute an instrumented kernel, the instrumented kernel including (paragraph [0022] reciting “In the example shown in FIG. 2, processor 21 is executing a sequence of instructions, including code for booting system software 105 and code for kernel 110, which is executed after system software 105 has been booted. …”  	Instrumented kernel corresponds to kernel running the thread of Assarpour.	A kernel is executed after boot software.  A kernel is well known in the art as software that controls the entire system.  Therefore, the kernel executed processor 21 while maintain the thread of processor 102 includes emulation instructions/functions.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Byrum, Assarpour, and Ido with Rugina so that the kernel is executed.  Obviously the kernel controls the system after the boot software is executed and it will also control execution of the emulation codes of processor 102.  Therefore, it is beneficial to execute a kernel in Byrum to allow the kernel to further determine the execution of emulation instructions from processor 102 to processor 104.
10.	Regarding Claim 9, Byrum further discloses The apparatus of claim 8, wherein the instructions, when executed, further cause the logic circuit to prepare an emulation request, the emulation request to identify the emulation sequence to be offloaded. (paragraph [0028] reciting “… The program then checks the load module being examined and exits with a failing return code, if the load module contains any server call or program call number that is not in the supplied list. This function can be used to determine dynamically if a load module is capable of being executed on another system, which may only support a subset of service call and program call codes. In this case, if the program exits normally, it signifies that the load module contains only service call and program call instructions that are supported by the offload processor (i.e., passed in the original parameter list). Each of these examination modes is described in further detail below.”
The program, which corresponds to instructions, checks if the load module is a an emulation sequence to be offloaded to offload processor 104.)11.	Regarding Claim 13, Asssarpour further discloses The apparatus of claim 8, wherein the logic circuit is to continue execution of the instrumented kernel based on the resulting data. (paragraph [0027] reciting “At a later point in time, the thread will issue a return result instruction (RRI) to the coprocessor. This causes the thread to check the corresponding busy flag for that coprocessor in the scoreboard register. If the busy flag is cleared (the busy flag is cleared by the coprocessor when it finishes and returns the results back to the return result register) than the thread will continue with instruction execution. If the busy flag is set, then the thread becomes idle until the busy flag is cleared. The proposed solution thus overlaps the key lookup operation with thread pipeline execution, thus not requiring additional threads to cover the lookup operation latency. The number of threads that are needed is T=n, where n is the number of pipe stages in the main execution pipeline. By removing all or a portion of the coprocessor delay, the number of threads required to fill the pipeline may be reduced thus decreasing the complexity of the processor design and reducing latency associated with packet processing.”  	
Therefore, the thread executing on the kernel for processor 102 corresponds to instrumented kernel and it will continue running once results are received from offload processor 104.  It would have been obvious to modify Byrum with Assarpour so that a thread running on the processor 102 stops to receive results from offloaded processor 104 before continuing executing the thread, thereby ensuring integrity of the instruction executions.)
12.	Regarding Claim 15, Byrum discloses A method comprising: (paragraph [0004] reciting “The shortcomings of the prior art are overcome and additional advantages are provided through the provision of a computer program product for determining whether a work unit is eligible for offloading from one processor to another processor for processing. The computer program product comprises a storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method. …”) 
	an emulation sequence; (paragraph [0015] reciting “In accordance with an aspect of the present invention, a capability is provided to determine whether a work unit (e.g., a load module) to be executed on one processor can be offloaded and processed on another processor that is heterogeneous from the one processor. …” 	Work unit (i.e. load module) corresponds to an emulation sequence.)
saving, in response to determination that the emulation sequence is to be executed, (paragraph [0024] reciting “Referring to FIG. 2, initially, a work unit is examined for selected instructions, STEP 200. In this example, the work unit is examined to determine if it has one or more types of service call and/or or program call instructions. If it does not have any type of service call or program call instructions, INQUIRY 202, then the examination is complete, and, in this example, the work unit is considered not eligible for offloading to the other processor (i.e., the offload processor). An indication may be provided as such, and/or the work unit is not offloaded.”;
	paragraph [0025] reciting “If it is determined that the work unit does have one or more types of service call or program call instructions, then a further determination is made as to whether the types of service call and/or program call instructions in the work unit are supported by the other processor, INQUIRY 204. If they are not supported, then examination is complete and the work unit is not eligible for offloading to the other processor. However, if the types of service call and program call instructions included in the work unit are supported by the other processor, then the work unit is eligible for offloading, and an indication as such is provided, STEP 206. …”  Determination is made whether offloading is eligible and necessary.)
	setting an emulation request flag (paragraph [0025] reciting “… As examples, this indication includes setting an indicator (e.g., flag, return code, etc.) specifying eligibility, and/or forwarding the work unit to the offload processor with or without setting the indicator.”) to indicate to processor circuitry separate from the logic circuit that offloaded execution of the emulation sequence is to be executed; (paragraph [0032] reciting “… Thus, an indication is provided that the load module may be offloaded (e.g., a flag observable by processor 102 is set and/or the load module is forwarded to the offload processor for execution). If the work unit is offloaded, then the selected instructions of the workload (e.g., the service call and/or program call instructions of the work unit) are emulated by the offload processor.”  		Setting flag indicates that the offload processor is to execute the load module as the load module is then sent to the offload processor for execution.  The offload processor is separate from processor 102.)	While not explicitly disclosed by Byrum, Assarpour discloses monitoring the emulation request flag to determine whether the offloaded execution of the emulation sequence is complete; (paragraph [0027] reciting “At a later point in time, the thread will issue a return result instruction (RRI) to the coprocessor. This causes the thread to check the corresponding busy flag for that coprocessor in the scoreboard register. If the busy flag is cleared (the busy flag is cleared by the coprocessor when it finishes and returns the results back to the return result register) than the thread will continue with instruction execution. …”  	Therefore, Byrum modified by Assarpour, can have processor 104 modify flag of processor 102 to indicate the processing is finished and results are returned back.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Byrum with Assarpour so that the flag in Byrum is further modified so that offload processor can modify it to indicate that results are being returned back to the main processor from the offload processor.  This is a beneficial modification as it allows the processor 102 to wait to see if the flag is indeed unchecked to indicate that the execution of the emulated instruction is completed and ready to be received.  Therefore, the flag indicates whether the results are available for processor 102 to retrieve.
	While the combination of Byrum and Assarpour does not explicitly disclose, Ido discloses saving, in response to determination that the emulation sequence is to be executed, source data to a shared memory; (paragraph [0005] reciting “For example, a shared memory is arranged between a main system on the main processor side, in which an application is operated, and a subsystem on the communication offload processor side. The main processor writes transfer data into the shared memory and delivers address information in a memory area, where the transfer data is written, to the communication offload processor by inter-processor communication. The communication offload processor reads the transfer data using the delivered address information and executes sending and receiving processing to an external device.”  	Data is written to shared memory for execution on offload processor side.)	and accessing resulting data from the shared memory. (paragraph [0005] reciting “For example, a shared memory is arranged between a main system on the main processor side, in which an application is operated, and a subsystem on the communication offload processor side. The main processor writes transfer data into the shared memory and delivers address information in a memory area, where the transfer data is written, to the communication offload processor by inter-processor communication. The communication offload processor reads the transfer data using the delivered address information and executes sending and receiving processing to an external device.”  
	Results are written to the shared memory from offload processor for main processor to access.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Byrum and Assarpour with Ido so that a shared memory is used between a main processor and offload processor to allow them to exchange instructions and retrieve finished data.  This is clearly a beneficial modification allowing the processors 102 and 104 to work together using shared memory.
	While the combination of Byrum, Assarpour, and Ido does not explicitly disclose, Rugina discloses executing an instrumented kernel using a logic circuit, the instrumented kernel including (paragraph [0022] reciting “In the example shown in FIG. 2, processor 21 is executing a sequence of instructions, including code for booting system software 105 and code for kernel 110, which is executed after system software 105 has been booted. …”  	Instrumented kernel corresponds to kernel running the thread of Assarpour.	A kernel is executed after boot software.  A kernel is well known in the art as software that controls the entire system.  Therefore, the kernel executed processor 21 while maintain the thread of processor 102 includes emulation instructions/functions.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Byrum, Assarpour, and Ido with Rugina so that the kernel is executed.  Obviously the kernel controls the system after the boot software is executed and it will also control execution of the emulation codes of processor 102.  Therefore, it is beneficial to execute a kernel in Byrum to allow the kernel to further determine the execution of emulation instructions from processor 102 to processor 104.
13.	Regarding Claim 16, Byrum further discloses The method of claim 15, further including preparing prepare an emulation request, the emulation request to identify the emulation sequence to be offloaded. (paragraph [0028] reciting “… The program then checks the load module being examined and exits with a failing return code, if the load module contains any server call or program call number that is not in the supplied list. This function can be used to determine dynamically if a load module is capable of being executed on another system, which may only support a subset of service call and program call codes. In this case, if the program exits normally, it signifies that the load module contains only service call and program call instructions that are supported by the offload processor (i.e., passed in the original parameter list). Each of these examination modes is described in further detail below.”
The program, which corresponds to instructions, checks if the load module is a an emulation sequence to be offloaded to offload processor 104.)14.	Regarding Claim 20, Asssarpour further discloses The method of claim 15, wherein the instructions, when executed, further cause the logic circuit to continue execution of the instrumented kernel based on the resulting data. (paragraph [0027] reciting “At a later point in time, the thread will issue a return result instruction (RRI) to the coprocessor. This causes the thread to check the corresponding busy flag for that coprocessor in the scoreboard register. If the busy flag is cleared (the busy flag is cleared by the coprocessor when it finishes and returns the results back to the return result register) than the thread will continue with instruction execution. If the busy flag is set, then the thread becomes idle until the busy flag is cleared. The proposed solution thus overlaps the key lookup operation with thread pipeline execution, thus not requiring additional threads to cover the lookup operation latency. The number of threads that are needed is T=n, where n is the number of pipe stages in the main execution pipeline. By removing all or a portion of the coprocessor delay, the number of threads required to fill the pipeline may be reduced thus decreasing the complexity of the processor design and reducing latency associated with packet processing.”  	
Therefore, the thread executing on the kernel for processor 102 corresponds to instrumented kernel and it will continue running once results are received from offload processor 104.  It would have been obvious to modify Byrum with Assarpour so that a thread running on the processor 102 stops to receive results from offloaded processor 104 before continuing executing the thread, thereby ensuring integrity of the instruction executions.)
15.	Claims 7 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Byrum, in view of Assarpour, in view of Ido, in view of Rugina, and further in view of Uzi Sarel (U.S. Patent Application Publication No. 2014/0052965 A1).16.	Regarding Claim 7, while the combination of Byrum, Assarpour, Ido, and Rugina does not explicitly disclose, Sarel discloses The at least one non-transitory computer readable medium of claim 1, wherein the logic circuit is a graphics processing unit (GPU). (paragraph [0020] reciting “In systems where the CPU and the GPU share the same power budget, power indications, such as power meter readings may be used to determine whether tasks can be offloaded to the CPU or to the GPU. For graphics processing, the GPU may be allowed to use most of the power and then the CPU may be allowed to help when possible, i.e. when there is enough power headroom. The GPU is generally more efficient with graphics processing tasks. On the other hand, the CPU is generally more efficient with most other tasks and general tasks, such as traversing a tree. In such a case, the CPU may be allowed to use most of the power and then the GPU may be allowed to help when possible.”;
	paragraph [0039] reciting “The budget referred to in this process flow is a power budget based on power meter values from the power control unit. In one example, the budget is the number of Watts that can be consumed for the next time interval without breaking the thermal limits of the CPU system. So, for example, if there is a budget of 1W that can be spent for the next time interval (e.g. 1 ms) then that would be enough budget to offload an instruction from the GPU to the CPU. One consideration in determining the budget is the impact on a GPU turbo mode such as Turbo Boost. Budgets can be determined and used with a view to maintaining a GPU turbo mode.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Byrum with Sarel so that a GPU can be used to processing graphical instructions will a CPU is present to help with offloading.  This is a beneficial modification as graphics processing units are efficient  specialized tasks while CPU are efficient with general tasks that can be offloaded from the GPU.17.	Regarding Claim 14, while the combination of Byrum, Assarpour, Ido, and Rugina does not explicitly disclose, Sarel discloses The at least one non-transitory computer readable medium of claim 8, wherein the logic circuit is a graphics processing unit (GPU). (paragraph [0020] reciting “In systems where the CPU and the GPU share the same power budget, power indications, such as power meter readings may be used to determine whether tasks can be offloaded to the CPU or to the GPU. For graphics processing, the GPU may be allowed to use most of the power and then the CPU may be allowed to help when possible, i.e. when there is enough power headroom. The GPU is generally more efficient with graphics processing tasks. On the other hand, the CPU is generally more efficient with most other tasks and general tasks, such as traversing a tree. In such a case, the CPU may be allowed to use most of the power and then the GPU may be allowed to help when possible.”;
	paragraph [0039] reciting “The budget referred to in this process flow is a power budget based on power meter values from the power control unit. In one example, the budget is the number of Watts that can be consumed for the next time interval without breaking the thermal limits of the CPU system. So, for example, if there is a budget of 1W that can be spent for the next time interval (e.g. 1 ms) then that would be enough budget to offload an instruction from the GPU to the CPU. One consideration in determining the budget is the impact on a GPU turbo mode such as Turbo Boost. Budgets can be determined and used with a view to maintaining a GPU turbo mode.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Byrum with Sarel so that a GPU can be used to processing graphical instructions will a CPU is present to help with offloading.  This is a beneficial modification as graphics processing units are efficient  at specialized tasks while CPU are efficient with general tasks that can be offloaded from the GPU.
Allowable Subject Matter
18.	Claims 3-5, 10-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites the limitation wherein the logic circuit is a first logic circuit, and the instrumented kernel is kernel for execution by the first logic circuit based on an original kernel created for execution at a second logic circuit different from the first logic circuit which is not disclosed by any of the cited references.20.	Claims 4-5 depend from claim 3.
21. 	Claim 10 recites the limitation wherein the logic circuit is a first logic circuit, and the instrumented kernel is created for execution at the first logic circuit based on an original kernel created for execution at a second logic circuit different from the first logic circuit which is not disclosed by the cited references.  22.	Claims 11-12 depend from claim 10.
23.	Claim 17 recites the limitation wherein the logic circuit is a first logic circuit, and the instrumented kernel is created for execution at the first logic circuit based on an original kernel created for execution at a second logic circuit different from the first logic circuit which is not disclosed by the cited references.  24.	Claims 18-19 depend from claim 17.

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611